DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.  
	On pages 8-10 of the amendment, Applicant argued that Quinard does not suggest or teach the feature of using the active data rate to set the compression level, such that the set compression level maintains the frame rate of the streaming interactive content when rendered at the client device because, as explained by Applicant, the amount of data transmitted for each subsequent frame is high due to the inclusion of the additional redundant data, to address the error rate. For subsequent frames, the increase in the data would actually cause a drop in the frame rate as it will take more time to transmit more data to the client device (frame-related data (i.e., payload data) and additional redundant data (i.e., FEC data)), which is in contrast to what is asserted by the Examiner (i.e., Quinard teaches maintaining frame rate).
While Applicant’s arguments are understood, the expression “maintaining frame rate” is broad, which could be interpreted as constant frame rate or as keeping frame rate within a range (below or above a certain level).  In the case of Quinard, maintaining the frame rate of the streaming interactive content is interpreted as keeping frame rate below a certain level or threshold (as shown in fig. 5, the transfer rate of video data, which includes video frames, is adapted to stay below FEC enhanced error threshold 301, interpreted as maintaining frame rate; paragraph [0040], system 600 compensates for the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding, thus minimizing lost packets and maintaining data fidelity) when rendered at the client device (as shown in fig. 12).  Therefore, Quinard teaches the feature of using the active data rate to set the compression level (as explained in the Response to Arguments of the Final Office Action dated 12/13/2019), such that the set compression level maintains the frame rate of the streaming interactive content when rendered at the client device (as explained in the response above). 
On page 9 of the amendment, Applicant argued that in Quinard, the adjustment to the amount of redundant data included with data for each frame is done for subsequent frames after determining the error rate of a prior frame that was sent to the client device. By contrast, in the claimed embodiment, the compression level is set based on the active data rate determined from a data rate test performed on a data rate test stream. 
However, the examiner respectfully disagrees. Quinard clearly teaches compression level is set (as explained in the Response to Arguments of the Final Office Action dated 12/13/2019) based on the active data rate (the active data rate is interpreted as the adapted rate of the streamed data (i.e., dashed line 501) as shown in fig. 5) determined from a data rate test performed on a data rate test stream (as explained in paragraph 0038 and shown in fig. 5, the data rate of the streamed data is tested to identify . 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 5 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 16-17 of U.S. Patent No.10,130,891. Although the claims at issue are not identical, they are not patentably distinct from each other.

5.	Claims 1 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 16-17 of copending Application No. 16/197,323. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

11.	Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sloate et al. (US 7,878,908) hereinafter “Sloate” in view of Quinard et al. (US 2006/0150055) hereinafter “Quinard”.
As per claim 1, Sloate discloses a computer-implemented method, comprising:
receiving a request from a remote client to access a user account, the user account identifying information regarding the user and digital content available for the user to access from the remote client, the request being received over an Internet connection at a hosting service that includes one or more servers and the digital content including a video game (fig. 4, steps 150, 152, and 154; col. 8 line 48-60; figs. 1 and 3); 
receiving selection of the video game by the hosting service from the remote client (col. 6 lines 3-22);
assigning, by the hosting service, the remote client to a server, the server is configured to execute the video game (col. 6 lines 3-22); 
wherein the server is configured to receive user input from the remote client to control actions of the video game, the server is configured to execute the control actions the user selects video game play by manipulating the same or different remote control device 72 while watching menu screens displayed on the appliance 66. These remote control inputs are provided to content server 62 via the interactive content distribution network 64 in the exemplary arrangement. The content server 62 may then, in turn, provide control signaling to interactive multiplexed video game server 68 indicating that a particular user at a particular location (e.g., hotel room) has requested a particular video game. The interactive multiplexed video game server 68 may retrieve the selected video game from encrypted game library 70 on user demand, decrypt and execute the video game, and provide the resulting display information to the particular user's appliance 66 via interactive content distribution network 64…interactive multiplexed video game server 68 can provide any number of real time video game execution sessions simultaneously). 
However, Sloate does not explicitly disclose initiating, by the hosting service, a data rate test of the remote client, the data rate test is configured to identify a maximum available data rate between the remote client and the server of the hosting service for streaming interactive content, the data rate test includes, 
sending an increasingly higher data rate test stream from the hosting service to the remote client while the remote client provides feedback to the hosting service as to a level of packet loss and/or latency, wherein the packet loss and/or latency provides an indication that the maximum available data rate has been reached; and 

the streaming interactive content changes in real-time…the streaming interactive content compressed into frames of audio/video for transmission to the remote client using the set compression level, the set compression level allows maintaining a data rate at the active data rate and the frame rate of the streaming interactive content during transmission and when rendering at the remote client. 
In an analogous art, Quinard discloses initiating, by a hosting server, a data rate test of a remote client, the data rate test is configured to identify a maximum available data rate between the remote client and the server of the hosting service (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate) for streaming interactive content, the data rate test includes, 
sending an increasingly higher data rate test stream from the hosting service to the remote client while the remote client provides feedback to the hosting   Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate; see also fig. 5), wherein the packet loss and/or latency provides an indication that the maximum available data rate has been reached (paragraph [0035], data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205 as shown in fig. 2, which indicates the maximum available data rate has been reached); see also fig. 5 and paragraph [0038]); and 
reducing the data rate test stream until the remote client identifies in the feedback over a period of time that the data rate test stream is experiencing a packet loss and/or latency that is within a predefined acceptable level (paragraph [0035], …monitor the data received by the end-user, providing feedback to the transfer rate controller…Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate.  The transfer rate is then decreased (e.g., portion 207 of line 201) until the system is no longer experiencing packet loss…until the transfer rate is lowered to a level below the error threshold, the data sent to the end-user is severely degraded, typically to the until the system is no longer experiencing packet loss, which means that all of the transferred data packets are properly received), wherein setting the active data rate for streaming also includes setting a compression level of an encoder used by the server of the hosting service (paragraph [0007], typical applications designed to adapt to changing network conditions use any of a variety of encoding, compression; paragraph [0039], type of compression technique employed to transfer the data; paragraph [0040] FEC decoder 409 not only provides feedback 601 to transfer rate controller 403 in order to adjust the data transfer rate, but also to FEC encoder 405 in order to adjust the amount of redundant data being added to the encoded data stream. Accordingly system 600 compensates for variations in the error rate both with variations in data transfer rate and variations in the overall resiliency of the encoded data.  Paragraphs [0044]-[0045], transfer rate controller 403 is a suitable compressed video encoder (e.g., a trans-coder) or a suitable audio encoder (e.g., a trans-coder)…it will be appreciated that the invention can utilize any of a variety of well-known techniques/devices for controlling the data transfer rate and the exact nature depends both on the type of data and the selected compression technique.  Therefore, it is clear that the control of data transfer rate, which is frame rate, is based on the selected compression technique), wherein the compression level is set based on the active data rate (the active data rate is interpreted as the adapted the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding, thus minimizing lost packets and maintaining data fidelity), 
the streaming interactive content changes in real-time…the streaming interactive content compressed into frames of audio/video for transmission to the remote client using the set compression level (paragraph [0007], typical applications designed to adapt to changing network conditions use any of a variety of encoding, compression; paragraph [0039], type of compression technique employed to transfer the data…(e.g., video data, audio data)…In addition, if the data stream is being played out in real-time, the information must be sent in a timely manner; paragraph [0040] FEC decoder 409 not only provides feedback 601 to transfer rate controller 403 in order to adjust the data transfer rate, but also to FEC encoder 405 in order to adjust the amount of redundant data being added to the encoded data stream…if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding.  Paragraphs [0044]-[0045], transfer rate controller 403 is a suitable compressed video encoder (e.g., a trans-coder) or a suitable audio encoder (e.g., a trans-coder)…it will be appreciated that the invention can utilize any of a variety of well-known techniques/devices for controlling the data transfer rate and the exact nature depends both on the type of data and the selected compression technique.  Therefore, it is clear that the control of data transfer rate, which is frame rate, is based on the selected compression technique), the set compression level allows maintaining a data rate at the active data rate (see fig. 5) and the frame rate of the streaming interactive content during transmission (as shown in fig. 5, the transfer rate of video data, which includes video frames, is adapted to stay below FEC enhanced error threshold 301, interpreted as maintaining frame rate; paragraph [0040], system 600 compensates for variations in the error rate both with variations in data transfer rate and variations in the overall resiliency of the encoded data. Thus if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding, thus minimizing lost packets and maintaining data fidelity) and when rendering at the remote client (as shown in figs. 7-10, the feedback is received from data receiver to control the rate of the streamed data to the client device as shown in figs. 11-12). 
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Sloate in view of Quinard by testing the channel’s capabilities between the remote client and a server in order to determine the maximum allowable data transfer rate (Quinard; paragraph [0035]).
claim 2, arguments analogous to those applied for the “initiating” step of claim 1 are applicable for claim 2; in addition, Quinard teaches determining that the active data rate for streaming interactive content of the video game has remained within the predefined acceptable level for a period of time (such as 101 and 301 levels shown in fig. 5); and setting an updated active data rate for streaming interactive content of the video game (since the transfer rate is adapted; therefore, it is continuously updated). 
As per claim 3, Quinard discloses repeating the additional data rate test one or more times during a session of game play of the video game by the remote client (Abstract, continually monitoring and assessing link quality and providing feedback to the transfer rate controller, the transfer rate can be continually adapted to the varying link quality). 
As per claim 4, arguments analogous to those applied for the “initiating” step of claim 1 are applicable for claim 2; in addition, Quinard teaches determining that the active data rate for streaming interactive content of the video game has fallen below the predefined acceptable level for a period of time (below 101 level as shown in figs. 2 and 5); and setting an updated active data rate for streaming interactive content of the video game (since the transfer rate is adapted; therefore, it is continuously updated). 
As per claim 5, Quinard discloses wherein in addition to the feedback from the remote client, an internet connection between the remote client and the server of the hosting service is monitored (communication link, such as the internet, is monitored; Abstract) to determine that the data rate has fallen below the predefined acceptable level (below 101 level as shown in figs. 2 and 5). 
claim 6, Sloate discloses wherein the hosting service is associated with one or more datacenters, such that servers of the hosting service are located in ones of the one or more datacenters (figs. 1 and 2; col. 2 lines 1-20, centralized video game playing server). 
As per claim 7, Sloate discloses wherein the selected server is located in one of the datacenters of the hosting service (figs. 1 and 2, servers 62 are part of the centralized video game playing server). 
As per claim 8, Sloate and Quinard discloses wherein the datacenter has a geographic distance to the remote client (Sloate; col. 2 lines 1-20), the geographic distance adds to a latency (it is known in the art that distance between senders and receivers adds to a latency), the latency is in part incorporated into the active data rate between the server and the remote client (Quinard; paragraphs [0009] and [0011], high speed data transfer or end-to-end speed, which is considered latency, is the primary advantage of the rate adaptive system). 
As per claim 9, Quinard discloses performing one or more additional data rate tests, results from the one or more additional data rate tests used to adjust the active data rate for streaming interactive content of the video game and setting the compression level of the encoder (paragraph 0050, the status of the information is periodically reported or immediately reported as shown by feedback loops in figs. 5-10 in order to control the rate of the streamed data information), wherein the one or more additional data rate tests are done periodically during a session of game play of the video game at the remote client (paragraph 0007). 
claim 10, Quinard discloses wherein the encoder utilizes standard encoding, and wherein the encoder is an H.264 encoder or similar encoder (paragraph [0059]).
As per claim 11, Quinard and in further view of Craig discloses wherein the H.264 encoder (Quinard, paragraph [0059]) is implemented in hardware that is shared by the server and another server of the hosting service (Craig; fig. 1). 
As per claim 12, Sloate discloses wherein the hosting service includes a buffer that stores an output of the streaming interactive content of the video game, the buffer enabling other connected users to view portion of the streaming interactive content of the video game (fig. 7, buffer interface 208). 
As per claim 13, Sloate discloses wherein the hosting service provides a user interface that enables viewing of interactive game play by a plurality of other users, wherein responsive to receiving a selection of one of the interactive game play by another user, sending a video stream to the user that provided the selection, the video stream being served from the buffer (figs. 3 and 7 shows that the buffer interface 208 provides video games to different users; col. 5 line 64- col. 6 line 45).

12.	Claim 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sloate et al. (US 7,878,908) in view of Quinard et al. (US 2006/0150055) in further view of Prindle (US 2004/0116183).
claim 14, Sloate and Quinard discloses the computer-implemented method of claim 1, wherein the hosting service provides a user interface that enables viewing of interactive game play by a plurality of other users (Sloate; col. 5 line 64- col. 6 line 45), 
However, Sloate or Quinard do not explicitly disclose providing a video conference panel of two or more users, the video conference panel enabling the two or more users to view each other and also view game play of the video game.
In the same field of endeavor, Prindle discloses providing a video conference panel of two or more users, the video conference panel enabling the two or more users to view each other and also view game play of the video game (paragraph [0133]).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Sloate and Quinard in view of Prindle by creating a video conference between two or more video game players in order to provide more realistic experience of video between the players and offer inexpensive, very simple, and effective way to create a videophone and multimedia conferencing system (Prindle; paragraphs [0023] and [0160]).

13.	Claims 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sloate et al. (US 7,878,908) in view of Quinard et al. (US 2006/0150055) in further view of Craig et al. (US 2007/0009043) hereinafter “Craig”.
As per claim 15, Sloate discloses a computer-implemented method, comprising:

receiving selection of the video game by the hosting service from the remote client (col. 6 lines 3-22);
assigning, by the hosting service, the remote client to the server, the server is configured to execute the video game (col. 6 lines 3-22); 
wherein the server is configured to receive user input from the remote client to control actions of the video game, the server is configured to execute the control actions to generate the streaming interactive content, the streaming interactive content compressed into frames of audio/video of the video game for transmission to the remote client (col. 6 lines 3-36, the user selects video game play by manipulating the same or different remote control device 72 while watching menu screens displayed on the appliance 66. These remote control inputs are provided to content server 62 via the interactive content distribution network 64 in the exemplary arrangement. The content server 62 may then, in turn, provide control signaling to interactive multiplexed video game server 68 indicating that a particular user at a particular location (e.g., hotel room) has requested a particular video game. The interactive multiplexed video game server 68 may retrieve the selected video game from encrypted game library 70 on user demand, decrypt and execute the video game, and provide the resulting display information to the particular user's appliance 66 via interactive content distribution network 64…interactive multiplexed video game server 68 can provide any number of real time video game execution sessions simultaneously). 
However, Sloate does not explicitly disclose initiating, by the hosting service, a data rate test of the remote client, the data rate test is configured to identify a maximum available data rate between the remote client and a server of the hosting service for streaming interactive content, the data rate test includes, 
sending an increasingly higher data rate test stream from the hosting service to the remote client while the remote client provides feedback to the hosting service as to a level of packet loss and/or latency, wherein when the packet loss and/or latency provides an indication of a sharp increase, that indication is indicative that the maximum available data rate has been reached; and 
reducing the data rate test stream until the remote client identifies in the feedback over a period of time that the data rate test stream is experiencing a packet loss and/or latency that is within a predefined acceptable level, the predefined acceptable level used to set an active data rate for said streaming interactive content of the video game to the remote client from a server;  
use an encoder that processes the interactive content at a compression level, wherein the compression level is set based on the active data rate so as to maintain a frame rate for streaming the interactive content,

In an analogous art, Quinard discloses initiating, by a hosting server, a data rate test of a remote client, the data rate test is configured to identify a maximum available data rate between the remote client and a server of the hosting service (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate) for streaming interactive content, the data rate test includes, 
sending an increasingly higher data rate test stream from the hosting service to the remote client while the remote client provides feedback to the hosting service as to a level of packet loss and/or latency (fig. 2; paragraph [0035], as long as the end-user is receiving all of the transferred data packets, the transfer rate controller continues to increase the transfer rate (e.g., portion 203 of line 201).  Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate), wherein when the packet loss and/or latency provides an indication of a sharp increase, that indication is indicative that the maximum available data rate has been reached (paragraph [0035], data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205 as shown in fig. 2, which indicates the maximum available data rate has been reached)); and 
reducing the data rate test stream until the remote client identifies in the feedback over a period of time that the data rate test stream is experiencing a packet loss and/or latency that is within a predefined acceptable level (paragraph [0035], …monitor the data received by the end-user, providing feedback to the transfer rate controller…Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate.  The transfer rate is then decreased (e.g., portion 207 of line 201) until the system is no longer experiencing packet loss…until the transfer rate is lowered to a level below the error threshold; see figs. 2 and 5), the predefined acceptable level used to set an active data rate for said streaming interactive content of the video game to the remote client from a server (paragraph [0035],…until the system is no longer experiencing packet loss, which means that all of the transferred data packets are properly received), wherein setting the active data rate for streaming also includes setting a compression level of an encoder used by the server of the hosting service (paragraph [0007], typical applications designed to adapt to changing network conditions use any of a variety of encoding, compression; paragraph [0035], type of compression technique employed to transfer the data; paragraph [0040] FEC decoder 409 not only provides feedback 601 to transfer rate controller 403 in order to adjust the data transfer rate, but also to FEC encoder 405 in order to adjust the amount of redundant data being added to the encoded data stream. Accordingly system 600 compensates for variations in the error rate both with variations in data transfer rate and variations in the overall resiliency of the encoded data),
use an encoder that processes the interactive content at a compression level (paragraph [0007], typical applications designed to adapt to changing network conditions use any of a variety of encoding, compression; paragraph [0039], type of compression technique employed to transfer the data…(e.g., video data, audio data)…In addition, if the data stream is being played out in real-time, the information must be sent in a timely manner; paragraph [0040] FEC decoder 409 not only provides feedback 601 to transfer rate controller 403 in order to adjust the data transfer rate, but also to FEC encoder 405 in order to adjust the amount of redundant data being added to the encoded data stream…if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding), wherein the compression level is set based on the active data rate (the active data rate is interpreted as the adapted rate of the streamed data (i.e., dashed line 501) as shown in fig. 5) so as to maintain a frame rate for streaming the interactive content using the active data rate (as shown in fig. 5, the transfer rate of video data, which includes video frames, is adapted to stay below FEC enhanced error threshold 301, interpreted as maintaining frame rate; paragraph [0040], system 600 compensates for variations in the error rate both with variations in data transfer rate and variations in the overall resiliency of the encoded data. Thus if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding, thus minimizing lost packets and maintaining data fidelity),
transmission to the remote client using the compression level (paragraph [0007], typical applications designed to adapt to changing network conditions use any of a variety of encoding, compression; paragraph [0039], type of compression technique employed to transfer the data…(e.g., video data, audio data)…In addition, if the data stream is being played out in real-time, the information must be sent in a timely manner; paragraph [0040] FEC decoder 409 not only provides feedback 601 to transfer rate controller 403 in order to adjust the data transfer rate, but also to FEC encoder 405 in order to adjust the amount of redundant data being added to the encoded data stream…if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding.  Paragraphs [0044]-[0045], transfer rate controller 403 is a suitable compressed video encoder (e.g., a trans-coder) or a suitable audio encoder (e.g., a trans-coder)…it will be appreciated that the invention can utilize any of a variety of well-known techniques/devices for controlling the data transfer rate and the exact nature depends both on the type of data and the selected compression technique.  Therefore, it is clear that the control of data transfer rate, which is frame rate, is based on the selected compression technique), the compression level allows maintaining a data rate at the active data rate (see fig. 5) and the frame rate of the streaming interactive content during transmission (as shown in fig. 5, the transfer rate of video data, which includes video the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding, thus minimizing lost packets and maintaining data fidelity) and when rendering at the remote client (as shown in figs. 7-10, the feedback is received from data receiver to control the rate of the streamed data to the client device as shown in figs. 11-12),
However, Sloate or Quinard do not explicitly disclose wherein during the transmission of frames of streaming interactive content, the server generates a frame that takes longer than a frame time to transmit the interactive content, the encoder is configured to transmit the frame of interactive content during the frame time and one or more subsequent frame times and to ignore transmitting one or more subsequent frames scheduled for the one or more subsequent frame times, wherein the remote client decompresses and renders the frames of streaming interactive content such that the frame that takes longer than the frame time is rendered until new frame of interactive content is received for rendering.
In an analogous art, Craig discloses wherein during the transmission of frames of streaming interactive content, the server generates a frame that takes longer than a frame time to transmit the interactive content (paragraph [0091], if the synthesizer module 1852 The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame of video) may be transmitted over approximately 3 to 3.9 frame periods) and to ignore transmitting one or more subsequent frames scheduled for the one or more subsequent frame times (fig. 17 step 1716; paragraph [0091], one or more P frames containing only empty and/or skipped predictive macro-blocks (or alternately, containing a plurality of empty and/or skipped predictive macro-blocks) may be transmitted during a short time period (e.g., about 1 millisecond of an approximately 33.33 millisecond frame period), wherein a frame of video may not be transmitted can be accomplished by transmitting one or more empty or skipped predictive macro-blocks as disclosed in paragraph [0077], thereby preventing decoder 1914 (FIG. 19) underflow), wherein the remote client decompresses and renders the frames of streaming interactive content (fig. 19 shows a decoder for decompressing video data and a display 1922 for rendering said video data) such that the frame that takes longer than the frame time is rendered until new frame of interactive content is received for rendering (paragraph [0091], When this approach is used, the STB 140 (FIG. 1) may update the television 138 (FIG. 1) in a manner that reduces image changes and/or discontinuities. For example, the frame of video may be updated incrementally (as update information is received) or after all the update information is received, which means that the frame displayed on television 138 will not change until the update information or all the update information, considered new frame, is received).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Sloate in view of Quinard by testing the channel’s capabilities between the remote client and a server in order to determine the maximum allowable data transfer rate (Quinard; paragraph [0035]) and in view of Craig in order to improve the efficiency of resource utilization and the overall cost effectiveness (Craig; paragraph [0042]).
As per claims 16-20, arguments analogous to those applied for claims 6, 8-11 are applicable for claims 16-20. 

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 6,973,501; US 2006/0045020).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482